Citation Nr: 1630044	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  12-00 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for status post patellar fracture, status post surgical repair with residual scar and degenerative changes of the right knee.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for stroke, to include as secondary to a heart disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to January 1974.  He had additional reserve service and various periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In that rating decision, the Veteran was granted service connection for status post patellar fracture, status post surgical repair with residual scar and degenerative changes of the right knee with an evaluation of zero percent, effective April 20, 2009.  The RO increased that evaluation to 10 percent and then to 30 percent in November 2011 and June 2012 rating decisions, respectively, both effective April 20, 2009.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in August 2013.

In May 2014, the Board dismissed as withdrawn claims of service connection for a right leg disability and thyroid cancer.  At that time, the Board remanded the remaining claims on appeal for further development and consideration.

While the case was in remand status, in January 2015, the RO increased the right knee evaluation to 40 percent, effective April 20, 2009, and granted a separate zero percent evaluation for right knee scar with the same effective date.  The Veteran has not specifically appealed right knee scar issue.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Regarding the right knee rating claim, the Veteran was afforded an August 2014 VA examination in accordance with the Board's May 2014 remand instructions.  The most recent VA examination of the knees in the case was in October 2013.  Under these specific circumstances, the Board does not find the examination, or prior examination, to be wholly sufficient for deciding the claim.  The examination did not include testing for pain in weight-bearing and nonweight-bearing.  See Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016).  On remand, the Veteran should be scheduled for a new VA examination that includes the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  This should include a retrospective assessment to the extent possible as well.

Regarding heart disorder and stroke, the Veteran asserted, in an August 2013 statement and at the August 2013 Board hearing, that he was ordered on active duty from February 2002 to September 2002.  The Veteran also testified at the Board hearing that he was on ACDUTRA as select reserves in 2004.

In an August 2013 statement, the Veteran asserts that his heart "condition happened between [his] last military physical that cleared [him] for active duty and the one that [he] had when [he] got off active duty with the Army."  In a February 2015 statement, the Veteran contends that his heart problem is related to the physical strain he experienced in the military as a result of physical fitness training, to include running for 1.5 to 2 miles.  The Veteran contended at the hearing that he had no heart defects when he was recalled to active duty in 2002, but when he was discharged around September 2002, it was noted on physical examination that his heart was making a lot of noise.  Then, in October 2004, when another physical examination was required, the Veteran sought treatment from a private cardiologist, pursuant to the military's recommendation.  According to the Veteran, the private cardiologist discovered that the chordae tendineae in his heart were broken, and in order to be physically qualified for the military, he underwent heart surgery in June 2005 in Sacramento, California.  The Veteran also contends that he had a stroke secondary to such heart surgery.

In order to clarify the Veteran's periods of service and to have a complete record, the Board remanded the appeal in May 2014 for further development, to include obtaining the Veteran's service personnel records and 2005 private heart surgery records.  The Veteran submitted 2005 heart operative records, and while it appears that the RO obtained numerous service personnel records, the exact dates and types of service that the Veteran had were not entirely clarified by such records.

However, given the Veteran's submitted statements, Board hearing testimony, and other evidence pertaining to his service, to include service treatment and personnel records, the Board finds that the Veteran should be afforded a VA examination that addresses his heart disorder.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding the Veteran's service, the evidence includes an order dated March 13, 2002, instructing the Veteran to perform 92 days of active duty training, starting no later than March 15, 2002.  A review of the Veteran's service treatment records shows a normal heart on a July 13, 2002, report of medical examination.  However, a July 2002 ECG shows a note indicating minimum voltage criteria for LVH (left ventricular hypertrophy).  The Board notes that the evidence also includes an October 2000 ECG showing normal results.

Service treatment records in July 2004 indicate the finding of a heart murmur warranting evaluation, and a September 12, 2004, report of medical examination shows a III/VI SEM (systolic ejection murmur).  The evidence also includes August 2004 private cardiology records in which the treating physician assessed the Veteran as having severe mitral regurgitation and ruptured chordae of the mitral valve.  On remand, the VA examiner should address the Veteran's contentions and the evidence of record and opine on whether the Veteran's heart disorder is related to service.

Additionally, in April 2012, the Veteran claimed entitlement to a TDIU.  He stated that he is unemployable partly because of his service-connected right knee disability.  Although the RO denied entitlement to TDIU in a subsequent November 2013 rating decision, the matter is a component of the appeal for a higher initial rating regarding the service-connected right knee disability.  See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).  As such, the TDIU claim is intertwined with the right knee rating claim and is also remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA knee examination to determine the current level of severity of the Veteran's service-connected right knee disability.  The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.

The examiner must record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and nonweight-bearing.  Additionally, range of motion should be tested for the opposite undamaged join.  If this testing cannot be done, the examiner should clearly explain why this is so.

In doing so, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the knees throughout the time period of the claim (since April 2009).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why this is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

The examiner should also assess any subluxation or instability of the knees, and comment on whether any subluxation or instability is considered slight, moderate or severe in nature.

A complete rationale or explanation should be provided for any opinion reached.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any heart disorder found.  The examiner must review the claims file.  All indicated tests should be accomplished, and all clinical findings reported in detail.

The examiner should identify present heart disorder(s).

The examiner should then opine as to whether any identified heart disorder and/or residuals at least as likely as not (50 percent probability or greater) had an onset during a period of the Veteran's ACDUTRA, to include consideration of the Veteran's contentions that in-service physical fitness training caused his heart disorder.   The examiner should also consider the evidence showing heart murmur treatment and the dates of such treatment, in proffering such opinion.

In forming this opinion, the examiner should attempt to ascertain the onset date of any identified heart disorder.

The examiner should report all examination findings, along with the complete rationale for all conclusions reached.

3.  After the development requested above as well as any additional development deemed necessary has been completed, readjudicate the appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and give them an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

